EXHIBIT 4.1 COMMON STOCK COMMON STOCK Number C3 Event Management, Inc. Shares ***0*** INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE SEEREVERSE FOR CERTAINDEFINITIONS AND A STATEMENT AS TO THE POWERS, DESIGNATIONS, PREFERENCES, RESTRICTIONS, AND RIGHTS OF SHARES CUSIP THISCERTIFIESTHAT SPECIMEN ISTHERECORDOWNEROF ZERO FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON SHARES, $0.0 C3 Event Management, Inc. transferable on the books of theby the registered holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar. In Witness Whereof the Company has caused this certificate to be signed in facsimile by it authorized officers and its facsimile seal to be affixed. Dated /s/ Charity Helms C3 Event Management, Inc. /s/ Charity Helms Secretary President and CORPORATE SEAL Chief Executive Officer TRANSFER AGENT AND REGISTRAR, VOID By AUTHORIZED SIGNATURE C3 Event Management, Inc. 1 The Company is authorized to issued Common Stock and Preferred Stock. The Board of Directors of the Company has the authority to fix the number of shares and the designations of Preferred Stock and to determine or amend the preferences, privileges, and restrictions granted to or imposed upon any unissued shares of Preferred Stock. The company shall furnish without charge to each stockholder who so requests a statement of the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock of theor series thereof and the qualifications, limitations or restrictions of such preferences and/or rights so far as the same shall have been fixed, and of the authority of the Board of Directors to designate and fix any preferences, rights and limitations of any wholly unissued series. Such requests shall be made to the Secretary at the principal office of the Company. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: UNIFGIFTMINACT– Custodian TENCOM as tenants in common (Cust) (Minor) TENENT astenantsbyentireties under Uniform Gifts to Minors Act (State) JT TEN asjointtenantswithrightof UNIFTRFMINACT– Custodian(untilage ) survivorship and not as (Cust) tenants in common underUniformTransfers (Minor) to Minors Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS OF ASSIGNEE) Shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorneyto transfer the said stock on the books of the within namedwith full power of substitution. Dated: X X NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE, IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER. 2
